Case 2:18-cv-12239-GCS-APP ECF No. 59 filed 08/28/20   PageID.661   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

EDWARD DONALD BURLEY,

           Plaintiff,
                                               Case No. 18-12239
v.
                                               Hon. George Caram Steeh
MICHELLE WILLIAMS-WARD,
RANDALL HAAS,
GEORGE STEPHENSON,
REGINA JENKINS-GRANT, and
CARYLON WILLIAMS, et al.,

         Defendants.
_________________________________/

        ORDER ADOPTING REPORT AND RECOMMENDATION
       (ECF NO. 58) AND GRANTING IN PART AND DENYING IN
     PART MDOC DEFENDANTS’ MOTION TO DISMISS (ECF NO. 51)

      On July 20, 2020, Magistrate Judge Anthony P. Patti issued a report

and recommendation proposing that the court grant in part and deny in part

the motion to dismiss filed by MDOC Defendants Haas, Stephenson, and

Jenkins-Grant. No timely objections have been filed.

      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject


                                       -1-
Case 2:18-cv-12239-GCS-APP ECF No. 59 filed 08/28/20                 PageID.662   Page 2 of 2




or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      Upon review of the report and recommendation, and having received

no objection, the court agrees with Magistrate Judge Patti’s analysis and

conclusions.

      Therefore, IT IS HEREBY ORDERED that Magistrate Judge Patti’s

report and recommendation (ECF No. 58) is ACCEPTED and ADOPTED

as the order of the court.

      IT IS FURTHER ORDERED that MDOC Defendants Haas,

Stephenson, and Jenkins-Grant’s motion to dismiss (ECF No. 51) is

GRANTED IN PART and DENIED IN PART, consistent with Magistrate

Judge Patti’s recommendation.

Dated: August 28, 2020
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE



                                  CERTIFICATE OF SERVICE

                   Copies of this Order were served upon attorneys of record on
                   August 28, 2020, by electronic and/or ordinary mail and also
                       on Edward Donald Burley #,502426, Ionia Maximum
                        Correctional Facility, 1576 W. Bluewater Highway,
                                         Ionia, MI 48846.

                                        s/Brianna Sauve
                                          Deputy Clerk




                                                 -2-
